DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 61-63 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims directed toward the archwire are directed toward non-elected invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 61-63 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-30, 36, 38, 46-47, and 50-52, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over KHOSHNEVIS et al. (US 2014/0120491 A1), in view HANSON (US 5,380,197), and further in view of BROUSSARD et al. (US 3,256,602).
Regarding claims 29-30, 50-52, and 60 Khoshnevis discloses an orthodontic appliance (Abstract) comprising: 
One or more orthodontic brackets (Figs 1-11), each of the one or more orthodontic brackets configures to the bonded to a tooth of a patient
an archwire (Figs 1A-2B; [0034]), the archwire comprising a male fastener (Fig. 1A, #107; [0034] and [0058]) configured to engage one of the one or more brackets ([0034]), wherein the male fastener comprises: 
a mesial leg and a distal leg (Fig. 1A, #103 corresponding to Fig. 3B, #353 located on mesial and distal ends of the bracket); and 
 

wherein each of the one or more orthodontic brackets comprises: a mesial slot (Fig. 3F, #351; [0037]-[0040]) configured to removably secure the mesial leg of the male fastener to the bracket ([0034]) and prevent movement of the mesial leg in the occlusal and gingival direction relative to the bracket ([0143] and [0133]); 
a distal slot (mirror image of mesial slot above) configured to removably secure the distal leg of the male fastener to the bracket (mirror image of mesial slot above) and prevent movement of the distal leg in the occlusal and gingival direction relative to the bracket (mirror image of mesial slot above); and 
a groove/channel configured to receive at least a portion of the central element/tubular attachment/projection to prevent lateral movement between the male fastener and the bracket (Fig. 3C, the channel houses the loop of the archwire #359; [0069]); the channel/groove configured with boundary surfaces  (#309 and interior wall of 307 as disclosed [0039]-[0040]) to receive the male fastener portion of the archwire (Fig. 3C, #359) so that the male fastener portion cannot freely move or rotate around the axis of the mesial and/or distal leg of the archwire ([0133]).
The recitations “configured to be crimped onto the male fastener between the mesial leg and the distal leg, the tubular attachment having a larger diameter than the mesial and distal legs”, “configured to be secured over a top of the mesial leg and distal leg such that the mesial leg is secured in the mesial slot and the distal leg is secured in the distal slot to prevent buccal-lingual movement of the mesial leg and distal leg”, “configured to receive at least a portion of the tubular attachment to prevent lateral movement between the male fastener and the bracket” does not impose any structural limitations on the claims distinguishable over the prior art, which is capable of being used as claimed if one desires to do so.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim. 
Khoshnevis fails to teach a tubular central element configured to be coupled/crimped to the male fastener between the mesial leg and the distal leg; and an incisal tie wing that is configured to hold the tie in place; wherein the incisal tie wing comprises a plurality of legs that extend from a base of the bracket and a bridge extending therebetween; and comprising a gingival tie wing that includes a curved peripheral edge that is configured to cover a portion of the tie and/or a portion of the male fastener.
However, Hanson teaches a tubular central element (Fig. 16, (42), Abstract: the tubular sleeve), configured to be coupled/crimped to the male fastener between the mesial leg and the distal leg (Figs. 11-12, tubular element (42) configured to be coupled/crimped with the fastener and bracket between the mesial and distal legs Figs. 6-16; Col 9 lines 15-16, Abstract) for the purpose of creating a close fit on the wire and in turn fits closely into the bracket slot in which it is inserted.  The wire/sleeve combination and the bracket cooperate to produce the desired rotation and tipping of the tooth while, if required, the sleeve/bracket combination can slide freely along the wire.  This permits the use of very light moving forces and the use of a wire of uniform cross-section along its length while permitting changes of the wire cross-section for each and any bracket to provide the desired orthodontic action. The wire and sleeve cross-sections cooperate to hold the sleeve against rotation about a mesial-distal axis, while the sleeve may be splayed to limit endwise movement in the bracket slot (Abstract).
Therefore, it would have been obvious to modify Khoshnevis, by including the tubular elements configured as taught by Hanson, for the purpose of creating a close fit on the wire and in turn fits closely into the bracket slot in which it is inserted.  The wire/sleeve combination and the bracket cooperate to produce the desired rotation and tipping of the tooth while, if required, the sleeve/bracket combination can slide freely along the wire.  This permits the use of very light moving forces and the use of a wire of uniform cross-section along its length while permitting changes of the wire cross-section for each and any bracket to provide the desired orthodontic action. The wire and sleeve cross-sections cooperate to hold the sleeve against rotation about a mesial-distal axis, while the sleeve may be splayed to limit endwise movement in the bracket slot (Abstract).
Khoshnevis/Hanson fails to teach an incisal tie wing that is configured to hold the tie in place; wherein the incisal tie wing comprises a plurality of legs that extend from a base of the bracket and a bridge extending therebetween; and comprising a gingival tie wing that includes a curved peripheral edge that is configured to cover a portion of the tie and/or a portion of the male fastener.
However, Broussard teaches an incisal tie wing that is configured to hold the tie in place (Fig. 3); wherein the incisal tie wing comprises a plurality of legs that extend from a base of the bracket and a bridge extending therebetween (Fig. 3); and comprising a gingival tie wing that includes a curved peripheral edge that is configured to cover a portion of the tie and/or a portion of the male fastener (Figs. 3 and 13). 
Therefore, it would have been obvious to one of ordinary skill to modify the bracket disclosed by Khoshnevis/Hanson, by including tie wings and tie(s), as taught by Broussard, for the purpose of providing attachment(s) to tie tensioning means to secure the bracket to the archwire (Figs. 3 and 13; Col 1 line 17-24 and 48-53, Col 3 lines 25-40, Col 6 lines 1-24).
The recitations “configured to be secured over a top of the mesial leg and distal leg such that the mesial leg is secured in the mesial slot and the distal leg is secured in the distal slot to prevent buccal-lingual movement of the mesial leg and distal leg”, “configured to hold the tie in place”, and “configured to cover a portion of the tie and/or a portion of the male fastener” does not impose any structural limitations on the claims distinguishable over the prior art, which is capable of being used as claimed if one desires to do so.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim.  Furthermore these are well known and established functions of bracket tie wings and orthodontic auxiliary attachments such as elastic ties.
	Regarding claim 30, Hanson teaches the male fastener tubular attachment coupled to the archwire (as set forth in claims 29-30, 50-52, and 60 above).
Regarding claims 36, 38, 46, and 47, Khoshnevis further discloses the male fastener is configured to be removably engaged ([0034]) with one of the one or more brackets in a manner that prevents the archwire and bracket from sliding relative to one another ([0034]); wherein the male fastener is configured to exert a torque ([0133] and [0138] last 2 lines) around a longitudinal axis of the mesial leg and distal leg of the archwire to one of the one or more brackets; wherein the male fastener is configured to exert a force in a substantially mesial or distal direction on one of the one or more brackets ([0133]-[0134]); the male fastener is configured to exert a translational force on one of the one or more brackets in any of three orthogonal directions and configured to exert a torque on the bracket around any of three orthogonal axes ([0133]); each of the one or more brackets comprises a tie ([0141] and [0138]) configured to removably secure the mesial leg and the distal leg of the male fastener to the bracket; and the archwire comprises one or more interproximal loops (Fig. 1A, #105; [0036]) positioned adjacent to one of the one or more brackets for exerting force on the brackets ([0007]).
Regarding Claims 53-59; Khoshnevis discloses the central element is configured to be coupled to a straight portion of the male fastener of the archwire (Fig. 9A, (915); the central element is configured to be crimped onto the male fastener (Fig. 9A, (915)); the central element is configured to be soldered onto the male fastener (Fig. 9A, (915); see intended use above); wherein the central element comprises a polygonal cross-section (Fig. 10A, (1003));, wherein the central element is configured to engage with the groove to apply torque to the bracket around a mesial-distal axis (intended use); wherein the bracket comprises a channel having side walls (Fig. 10C) that are configured to facilitate preventing lateral movement of the male fastener relative to the bracket (intended use); and wherein the archwire is a nonround archwire (Fig. 10C, 1007) that is configured to facilitate exerting a torque to the bracket around a mesial-distal axis by pressing against side walls of the mesial and distal slots (intended use).

Response to Arguments
Applicant's arguments filed 07/01/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 29-30, 36, 38, 46-47, 50-59, are directed toward amended claim language addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772             
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772